IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00250-CV

                        IN RE DANIEL HARVEY DYCUS


                                Original Proceeding


                           MEMORANDUM OPINION


      The petition for a writ of habeas corpus is denied.       TEX. R. APP. P. 52.8(d).

Dycus's request for emergency relief is denied as it is moot.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Opinion delivered and filed September 18, 2014
[OT06]